Case 2:18-cv-00805-UA-C|\/| Document 1 Filed 12/10/18 Page 1 of 5 Page|D 1

. r ' _ "'\
l ` ' .'
1 ¢.'1-.#.-

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DIsTRrCT OF FLOI;\§;§¢{Hn ,_
FORT MYERS DIVISION " ' 13 Pf‘-’ ?: hs

JEAN vOGEL,

Plaintiff,
vs. CAsE NO.:

_ jj,¢ ,')~ r 4

FEDERAL EMERGENCY § /Y U/ %US'H/Lb qEZQ/L\
MANAGEMENT AGENCY
OF THE UNITED sTATEs
OF AMERICA,

Defendant.

/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, JEAN VOGEL, sues Defendant, FEDERAL El\/[ERGENCY
MANAGEMENT AGENCY OF THE UNITED STATES OF AMERlCA,
(hereinafter referred to as “FEMA”), and alleges:

JURISDICTION AND VENUE

1. This is an action for damages in excess of seventy-five
thousand dollars ($75,000.00).

2. Plaintiff, JEAN VOGEL, at all material times, Was an

individual Who resided in Lee County, Florida.

Case 2:18-cv-00805-UA-C|\/| Document 1 Filed 12/10/18 Page 2 of 5 Page|D 2

3. Defendant, FEMA, at all material times, was an agency of the
United States Department of Homeland Security, a cabinet department of the
United States Government.

4. Venue is proper in Lee County Florida as the events giving rise
to the causes of action set forth herein occurred in Lee County, Florida.

GENERAL ALLEGATIONS

5. On or about November 2, 2017, Jerry Sasamoto operated the
subject motor vehicle near Bell Tower Drive and Daniels Parkway in Lee
County, Florida.

6. At that time and place, Jerry Sasamoto operated the subject
motor Vehicle with the consent of Defendant, FEMA.

7. Jerry Sasamoto, at all material times, owed Plaintiff, JEAN
VOGEL, a duty to exercise reasonable care in the operation and/or
maintenance of the subject vehicle.

8. At that time and place, Jerry Sasamoto, negligently operated or
maintained the subject motor vehicle so that it collided with Plaintift’ s motor
vehicle.

9. At that time and place, Jerry Sasamoto drove carelessly by

causing the front of the subject vehicle he was driving to collide with the

Case 2:18-cv-00805-UA-C|\/| Document 1 Filed 12/10/18 Page 3 of 5 Page|D 3

rear of Plaintiff’s motor vehicle. Jerry Sasamoto was cited for careless
driving in violation of Florida Statute §316.1925.

10. As a result, Plaintiff, JEAN VOGEL, suffered bodily injury and
resulting pain and suffering, disability, disfigurement, mental anguish, loss
of capacity for the enjoyment of life, expense of hospitalization, medical and
nursing care and treatment, loss of earnings, loss of ability to earn money,
and aggravation of a previously existing condition. The losses are either
permanent or continuing and Plaintiff will suffer the losses in the future.

11. Plaintiff complied with all required conditions precedent before
bringing forth this Complaint. Attached hereto as Exhibit “A” is Plaintiff’s
pre-suit FEMA Claim for Damage, Injury, or Death.

COUNT I - NEGLIGENCE RESPONDEAT SUPERIOR
(JEAN VOGEL v. FEMA)

12. Plaintiff realleges the General Allegations as though set forth in
full herein.

13. Jerry Sasamoto, at all material times, was working for and
employed by Defendant, FEMA.

14. Jerry Sasamoto, at all material times, was operating the subject
motor vehicle within the scope and course of his employment for the benefit

of Defendant, FEMA.

Case 2:18-cv-00805-UA-C|\/| Document 1 Filed 12/10/18 Page 4 of 5 Page|D 4

15. Defendant, FEMA, is vicariously liable for the negligence of
Jerry Sasamoto pursuant to the doctrine of respondeat superior.
WHEREFORE Plaintiff, JEAN VOGEL, demands judgment against
Defendant, FEMA, for damages plus costs of this action, prejudgment
interest, and any further relief the Court deems just and proper.
DEMAND FOR JURY TRIAL
Plaintiff demands a trial by jury for all issues so triable on this _(Q

day of December 2018.

//,°"t;

Benjamin D. sk, Esquire
Florid¢l liar’ o. 118789

Lusk, ljrasites & Tolisano, P.A.
202 Del Prado Blvd. S.

Cape Coral, Florida 33990
Telephone: (239) 574-7442
Email: BLusk@LDTlaw.com
Email: Stephanie@LDTlaw.com

 

Case 2:18-cv-00805-UA-C|\/| Document 1 Filed 12/10/18 Page 5 of 5 Page|D 5

 

_- '. 0 '.
‘. * '_G-'.
: * '_’..."-'| l
: : _l 2
'-. =° * 5

'°. ¢: .°' .:
4/; .' __‘.' .‘

0 -,. e. §- _-
.__0( § ~

. €' ............ "'o
'--.?{STHlm U?l‘\.'--'

lzi‘t'l"I`ACHl\/IENT(S)
NOT

sCANNED

_._ Exceeds scanner’s page limits
Physical exhibit prevents scanning

:X_Other: Bll/l@ll§ _ ;CMl>ffl/$J\Al IO/€'\)/"L`UL

"-‘.,
'\~

’*"*‘PLEASE REFER TO COURT FILE*’*c

